


EXHIBIT 10.29


SUMMARY OF EXECUTIVE COMPENSATION


Annual Base Salaries 
The executive officers of VCA Antech., Inc., are paid the following annual base
salaries:
Name
Title
Base Salary
Robert L. Antin (1)
Chairman, President & Chief Executive Officer
$965,000
Arthur J. Antin (1)
Chief Operating Officer & Senior Vice President
$615,000
Tomas W. Fuller (1)
Chief Financial Officer, Vice President & Secretary
$415,000
Neil Tauber (1)
Senior Vice President
$415,000
Josh Drake
President, Antech Diagnostics
$352,000

 
(1) Please refer to the employment agreements and other agreements of these
executive officers, each of which has been filed with the Securities and
Exchange Commission, for the other terms and conditions of their employment.




